COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-099-CV
 
CLEBURNE
UTILITY CONSTRUCTION, INC.                              APPELLANT
 
                                                   V.
 
SOUTHWESTERN
BELL TELEPHONE, L.P.                                   APPELLEE
D/B/A AT&T TEXAS
                                               ----------
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant's
Motion For Voluntary Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  May 28, 2009




[1]See Tex. R. App. P. 47.4.